            Case 1:04-cr-00339-JKB Document 66 Filed 04/06/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF MARYLAND
                        NORTHERN DIVISION
 UNITED STATES                    :
                                  :
                                  :
      v.                          :      Case No. JKB-04-0339
                                  :
 JAMES OSCAR LITTLE,              :
                                  :
      Defendant.                  :

                           SUPPLEMENT TO EMERGENCY MOTION
                            FOR RELEASE PENDING SENTENCING

        Mr. Little, through undersigned counsel, hereby supplements his previously filed Emergency

Motion for Release Pending Sentencing1 based on the government’s consent. In support of this

Motion, Mr. Little submits the following:

    1. On April 4, 2020, Mr. Little filed an Emergency Motion for Release Pending Sentencing. ECF

        No. 65.2 Mr. Little seeks immediate release on strict conditions, including home detention

        with location monitoring and restricted travel comprising only medical appointments, legal

        appointments, and court appearances.

    2. On April 6, 2020, Assistant United States Attorney Marty Clarke indicated to undersigned

        counsel that the government consents to Mr. Little’s request considering his particularized

        need for surgery.

    3. Mr. Little is currently detained in the Metropolitan Transition Center (MTC) infirmary because

        of a severe knee injury. Dr. Frank Henn, a member of Mr. Little’s medical team through the

        University of Maryland, indicates that Mr. Little needs a complex, specialized surgery. See




        1  Mr. Little is detained pending sentencing for violating the terms of supervised release. Release pending
sentencing is therefore governed by 18 U.S.C. § 3143(a)(1).
         2 At the time of filing, undersigned counsel notified Judge Gesner (who presided over the detention

hearing) through CM/ECF and emailed a copy of the motion to Judge Gesner, Judge Boardman (who was on
duty), and Judge Bredar (who will preside over Mr. Little’s sentencing).

                                                             1
            Case 1:04-cr-00339-JKB Document 66 Filed 04/06/20 Page 2 of 3



        Exhibit 1 (April 3 Letter). Without surgery, the severity of Mr. Little’s lifelong disability will

        be compounded. Id.

    4. Dr. Henn previously cautioned against disruption of Mr. Little’s treatment regimen. See

        Exhibit 2. To that end, Mr. Little admitted on March 13, 2020 to violating the terms of

        supervised release and sentencing was postponed until July 17, 2020 so that he could stay

        connected with the UMD medical team. See ECF No. 63.

    5. MTC’s physician has since refused to authorize Mr. Little’s surgery because of COVID-19 and

        lack of transportation. See Exhibit 1. Mr. Little therefore seeks immediate release on strict

        conditions so that he can get critical surgical care. Under the exceptional circumstances, Mr.

        Little’s release is appropriate because of his medical condition and incentives for compliance.3

    6. Mr. Little’s injury has severely restricted his mobility.              He understands the lifelong

        consequences that he faces if his injury is not treated appropriately. Were Mr. Little to be

        reincarcerated, he would risk further disruption of his surgical care and recovery. This Court

        can therefore be assured that Mr. Little will abide by strict release conditions and remain inside,

        where is he safest.

    7. Mr. Little also recognizes that he faces additional time at sentencing. Upon release from

        federal custody, he will be on state probation and will presumably be placed on home detention

        as part of his state sentence, facing approximately 9.5 years of backup time. This Court can

        therefore be assured that Mr. Little will be closely supervised and that he will abide by strict

        release conditions in order to mitigate against future incarceration.




        3 Mr. Little requests to incorporate the facts and arguments presented in his Emergency Motion for
Release Pending Sentencing, ECF No. 65.

                                                           2
      Case 1:04-cr-00339-JKB Document 66 Filed 04/06/20 Page 3 of 3



8. Mr. Little’s detention pending sentencing is unnecessary to protect the community and poses

   grave risks for his health. This Court should therefore release Mr. Little immediately with

   appropriate conditions.



                                         Respectfully submitted,

                                         JAMES WYDA
                                         Federal Public Defender
                                         For the District of Maryland
                                         /s/___________________
                                         Courtney D. Francik, Staff Attorney
                                         100 S. Charles Street
                                         Tower II, 9th Floor
                                         Baltimore, MD 21202
                                         (410) 962 3962
                                         Courtney_Francik@fd.org




                                                3
